Citation Nr: 1526507	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a decision review office (DRO) at an October 2013 hearing at the RO and testified before the undersigned at an April 2015 hearing at the RO.  The transcripts have been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to nonservice-connected disability pension benefits.  In his October 2013 DRO and April 2015 Hearings, the Veteran reported that he had served in the Army reserves after discharge from active duty in 1981, and was subsequently called up to serve on active duty again from 1990 to 1991. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2014).  An August 2, 2012 response from the National Personnel Records Center (NPRC) reported there was no evidence that the Veteran served on active duty from 1990 to 1991.  The Board, however, notes that in Tagupa v. McDonald, 27 Vet. App. 95, 96 (2014), in addressing determinations of qualifying service, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c)] requires verification of service from the relevant service department."  Here, the RO based its determination on a negative verification-request response from the NPRC.  Since the RO did not seek verification from the relevant service department, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Department of the Army and seek verification of the Veteran's claimed service from 1990 to 1991.

2.  Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




